UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   12August2013 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CRH plc ("the Company") Voting Rights and Capital ﻿N E W S R E L E A S E 12th August 2013 CRH REACHES AGREEMENT TO ACQUIRE CEMENT BUSINESS IN INDIA CRH plc, the international building materials group, announced today that its 50:50 Joint Venture in India, My Home Industries Limited ("MHIL") has reached an agreement to acquire 100% of the shares of Sree Jayajothi Cements Limited ("SJCL"), a 3.2 million tonnes p.a. cement company based in South India for an Enterprise Value of INR14,000 million (€175 million). The investment will be financed from MHIL's existing debt capacity and by equity inputs from the joint shareholders (€ 70 million). CRH's equity interest will amount to approximately €35 million. With the addition of SJCL, MHIL becomes the market leader in the Andhra Pradesh region of South India and benefits from complementary market coverage. CRH in India: CRH entered the Indian market in 2008 with the acquisition of a 50% stake in MHIL, a cement business located in Andhra Pradesh in South India. MHIL has an annual cement capacity of 4.8 Mtpa from two plants and is the lowest cost producer and a leading player in its market. Contact CRH at Dublin 404 1000 (+) Myles Lee Chief Executive Maeve Carton Frank Heisterkamp Finance Director Head of Investor Relations CRH plc, Belgard Castle, Clondalkin, Dublin 22, Ireland TELEPHONE ++ E-MAIL: mail@crh.com WEBSITE: www.crh.com Registered Office, 42 Fitzwilliam Square, Dublin 2, Ireland CRH public limited company (Registrant) Date:12August 2013 By:/s/Maeve Carton M. Carton Finance Director
